DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 14 September 2021. 
Claims 1-3, 6-10, 13-17 and 20 are pending in this application. Claims 4-5, 11-12 and 18-19 are cancelled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an application configured to", “a secondary coupling facility configured to”, “a primary coupling facility is configured to” and “a data base management system (DBMS) cluster” in claims 1-3 and 6.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0035] that discloses “As shown in Figure 1, computer system/server 112 in cloud computing node 100 is shown in the one or more processors or processing units (e.g., processor 114)” and paragraph [0127] discloses that “The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, andPOU920160370US02 Page 36 of 42 computer program products according to various embodiments of the present invention…It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double patenting 

Claims 1-3, 6-10, 13-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,747,572 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1-3 of the instant application, the following table compares claims 1-3 with the US Patent No. 10,747,572 B2. The differences have been bolded.

Instant Application
US Patent No. 10,747,572 B2
1. A computing system, comprising: 


an application configured to request execution of at least one translation including at least one command; and



a secondary coupling facility configured to output a message response block (MRB) to the application, the secondary coupling facility including a secondary circular queue loaded with first data blocks indicating a first modification process, 

(see claim 2 of Instant Application:
2. The computing system of claim 1, wherein the primary coupling facility is configured to perform the first modification process to modify a first structure based on a received command associated with an ongoing transaction.)

wherein the application determines a most recent modification process 


wherein, based on a Last Completed Operation Sequence Number (LCOSN) loaded in the MRB, the application determines a current progress of the most recent modification process, and

wherein the application initiates request of the at least one transaction based on the current progress indicated by the LCOSN of the MRB.


3. The computing system of claim 2, wherein the secondary coupling facility loads the MRB with a Last Completed 


a processor;

an application configured to request execution of at least one translation including at least one command;



(See claim 2 of patent “572”:
2. The computing system of claim 1, wherein the second coupling facility outputs the MRB to the first coupling facility, and includes a secondary circular queue loaded with first data blocks indicating the first modification process.)



a first coupling facility configured to perform a first modification process to modify a first structure based on a received command associated with an ongoing transaction,




wherein the application determines a most recent modification process performed by a 


wherein, based on a Last Completed Operation Sequence Number (LCOSN) loaded in the MRB, the application determines a current progress at which the second structure is modified, and 


wherein the application initiates request of that at least one transaction based on the most recent modification process indicated by the LCOSN of the MRB.


3. The computing system of claim 2, wherein the second coupling facility loads the MRB with the LCOSN indicating the 



Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘572’ is narrower than the instant application. The Patent ‘572’’s narrower scope merely specifies that “based on a Last Completed Operation Sequence Number (LCOSN) loaded in the MRB, the application determines a current progress at which the second structure is modified” and “the application initiates request of that at least one transaction based on the most recent modification process indicated by the LCOSN of the MRB” which have the same meaning compare to “based on a Last Completed Operation Sequence Number (LCOSN) loaded in the MRB, the application determines a current progress of the most recent modification process” and “initiates request of the at least one transaction based on the current progress indicated by the LCOSN of the MRB” of claim 1 of the instant application. Because when determine the current progress and initiate the request, both instant application and patent ‘572’ are all based on the LCOSN loaded in the MRB. 

second structure is modified” in patent ‘572’ is for the modification that performed by the “secondary coupling facility” which is the same thing compare to that “most recent modification process” performed by the “secondary coupling facility” in the instant application.

Further, the instant application recites “a secondary coupling facility configured to output a message response block (MRB) to the application” in order to allow the application to determine the most recent modification process performed by the secondary coupling facility, and wherein the patent ‘572’ recites “application determines a most recent modification process performed by a secondary coupling facility in response to receiving a message response block (MRB)” from the second coupling facility (see patent ‘572’ claim 2, “wherein the second coupling facility loads the MRB with the LCOSN…and outputs the MRB”). That is, both instant application and patent ‘572” are indicating that “the MRB” is output to “the application”.

Therefore, all claimed elements of claims 1-3 in the instant application are contained in claims 1-3 of U. S. Patent No. 10,747,572 B2.  

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 15 (line# refers to claim 1):
Line 12, “the at least one transaction” lacks antecedence basis. It is uncertain if this term intent to refer to “at least one translation” as cited in claim 1, line 2 (i.e., typo or just any transaction?).

As per claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20:
They are computing system, method and computer program product claims that depend on claims 1, 8 and 15 respectively above. Therefore, they have same deficiencies as claims 1, 8 and 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elko et al. (US Pub. 2003/0196071 A1) in view of Schleit et al. (US. Patent. 10,810,184 B1) and further in view of Storer (US Pub. 2014/0164694 A1) and Dorai et al. (US Pub. 2010/0042999 A1).
Elko and Schleit were cited in the previous Office Action.
Dorai was cited in PTO-892 on 06/23/2021.

As per claim 1, Elko teaches the invention substantially as claimed including A computing system (Elko, Fig. 1, 100), comprising: 
an application configured to request execution of at least one translation including at least one command (Elko, Fig. 1, 110 user application; [0095] lines 12-13, commands initiated by the user application flow through the LFSS component; [0153] lines 1-3, Connected coupling facilities can be used to support many functions, including, for instance the duplexing of structures. Lines 5-12, The program (e.g., LFSS) issues commands to the coupling facilities containing the two structures, and a sequence of signals are exchanged between the two coupling facilities as part of command execution…updates to the structure objects so that the pair of structures can ; and
a secondary coupling facility configured to output a message response block (MRB) to the application (Elko, Fig. 1, 104 secondary coupling facility; Fig. 3, step 5 and step 6; [0103] lines 4-7, when the secondary coupling facility recognizes the reception of the completion signal from the primary coupling facility, it also sends the MRB; [0104] lines 1-5, the LFSS receives both MRBs from the two coupling facilities…gives this response to the application; [0120] lines 1-3, Step 5. Each coupling facility independently executes its copy of the user command and returns the result in the MRB; [0121] lines 1-2, Step 6. The MRB is returned to the user application.), 
wherein the application determines completed modification process performed by the secondary coupling facility in response to receiving the MRB (Elko, [0140] lines 2-3, the secondary coupling facility executes the command against the secondary structure; [0120] lines 1-3, Each coupling facility independently executes its copy of the user command and returns the result in the MRB; [0153] lines 11-12, updates to the structure objects (as modification) so that the pair of structures can be synchronized; [0121] lines 1-3, The MRB is returned to the user application. From the user's perspective the command has been completed).

Elko fails to specifically teach the secondary coupling facility including a secondary circular queue loaded with first data blocks indicating a first modification process, and the application determines a most recent modification process.

However, Schleit teaches the secondary coupling facility including a secondary circular queue loaded with first data blocks indicating a first modification process (Schleit, Fig. 2, 208 Queue Device(s) (as including secondary coupling facility); Col 4, lines 42-43, generating queue data in a separate queue from which other processes, such as modification; Col 9, lines 45-46, the server(s) 110 may provide queue data 120 (as first data blocks) indicative of the modification process 108 to one or more queue devices; lines 51-53, The queue data 120 may include one or more identifiers, metadata, or other types of data associated with the modification process 108; Col 10, lines 58-61, queue data 120…may be provided to the queue device(s) 208 for entry on a queue (as first data blocks loaded in circular queue) for access to the database(s) 102).
the application determines a more recent modification process (Schleit, Col 11, lines 50-60, execution of the precomputation process(es) 116 by the server(s) 110 may include accessing the value(s) 104 modified by the modification process 108 to determine whether the modification process 108 has successfully updated the value (s) 104. For example, the modification process 108 may assign, modify, or update a version identifier associated with the modified value(s) 104. When a precomputation process (as application) 116 determines that the version identifier associated with a value 104 to be equal to or more recent than a version identifier associated with the precomputation process 116; also see Col 15, lines 23-25, determine version identifier associated with one or more values 104 and to refrain from modifying values 104 having version identifier more recent;).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Elko with Schleit because Schleit’s teaching of providing the queues for the modification processes would have provided Elko’s system with the advantage and capability to easily manage the different modifications which improving the system performance and efficiency.

Both Elko and Schleit fail to specifically teach the determined more recent modification process performed is most recent modification process, wherein, based on a Last Completed Operation Sequence Number (LCOSN) loaded in the MRB, the application determines a current progress of the most recent modification process, and wherein the application initiates request of the at least one transaction based on the current progress indicated by the LCOSN of the MRB.

However, Storer teaches the determined more recent modification process performed is most recent modification process (Storer, [0050] lines 8-11, an update message is sent to zone 440 indicating that the data object has been destaged in zone 420. Zone 440 uses the information in this update message to determine its own state relative to the state of zone 420; [0053] lines 6-8, transmitting, from zone 420 to zone 440, an update message indicating completion of the destaging of the data object (step 520; [0058] lines 4-8, an update message is sent to each of the checksum zones. The indicates that data object X has been updated for the first time in data zone A at offset 0. The update message may also include other information such as an update time (the update message as indicating the most recent modification process), an object id, and/or an offset), 
wherein, based on a Last Completed Operation Sequence Number (LCOSN) loaded in the MRB, the application determines a current progress of the most recent modification process (Storer, Fig. 4B, zone 420, update message to Zone 440; [0053] lines 6-12, transmitting, from zone 420 to zone 440, an update message indicating completion of the destaging of the data object (step 520). The update message includes a current value of the version counter (as LCOSN loaded in the update message (as MRB). The current value of the version counter enables zone 440 to determine or track its own state and update activities (as including progress) relative to zone 420; [0073] lines 13-14, a version counter indicating how many times it has been updated; [0056] lines 7-9, The metadata area is used for, among other things, maintaining a version counter associated with data objects stored in the data zones; [0060] lines 1-4, The update messages received from the data zones by the checksum zones include a value of the version counter (as LCOSN) associated with the data zone that is sending the update message, lines 16-18, a determination can be made that checksum zone B is one update behind data zone A; [0102] lines 1-7, Embodiments of the present techniques include various steps and operations, which have been described above…which may be used to cause one or more general-purpose or special-purpose processors programmed with the instructions to perform the steps. Alternatively, the steps may be performed by a combination of hardware, software,  and 
wherein the application initiates request based on the current progress indicated by the LCOSN of the MRB (Storer, [0006] lines 2-3, updates to the data zones and the associated checksum zones must typically remain synchronized; [0049] lines 2-4, use of one or more version counters and contribution vectors which allow zones 420 and zone 440 to be updated; [0060] lines 1-4, The update messages received from the data zones by the checksum zones include a value of the version counter (as LCOSN) associated with the data zone that is sending the update message, lines 16-18, a determination can be made that checksum zone B is one update behind data zone A; also see [0063] lines 9-10, checksum zone A has been updated based on the update to data zone A; [Examiner noted: the application (software executed in the checksum zone A) initiates the update (as request) based on the current progress (the current update (# of updates) that is completed, i.e., the version counter (as LCOSN)) in the update message (MRB), therefore, they are synchronized].

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Elko and Schleit with Storer because Storer’s teaching of determining the update progress and activity based on the version counters and the update message would have provided Elko and Schleit’s system with the advantage and capability to allow the system to 

Elko, Schleit and Storer fail to specifically teach when initiates the request, it is the request of the at least one transaction.

However, Dorai teaches when initiates the request, it is the request of the at least one transaction (Dorai, [0011] line 4, issuing transaction requests; lines 34-38, If a first transaction updates a publishing object that triggers an event processing query that updates a derived object, any second transaction occurring logically later must see the updated value of the derived object (as initiate the request of the at least one transaction is based on the previous transaction outcome (as current progress of previous/most recent modification)).   

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Elko, Schleit and Storer with Dorai because Dorai’s teaching of the second transaction request is based on the updated value of the previous transaction request would have provided Elko, Schleit and Storer’s system with the advantage and capability to allow the system to easily track the updates and modifications that made by the previous commands/transactions in order to prevent the potential overlapping of the modifications which improving the system efficiency. 

As per claim 8, it is a method claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claim 15, it is a computer program product claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.


Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elko, Schleit, Storer and Dorai, as applied to claims 1, 8 and 15 respectively above, and further in view of Wakrat et al. (US Pub. 2012/0191664 A1).
Wakrat was cited in the previous Office Action.

As per claim 2, Elko, Schleit, Storer and Dorai teach the invention according to claim 1 above. Elko further teaches wherein the primary coupling facility is configured to perform the first modification process to modify a first structure based on a received command (Elko, [0095] lines 12-13, commands initiated by the user application flow through the LFSS component; [0096] lines 1-3, Two instances of the coupling facility structure are maintained in separate coupling facilities, referred to as the primary coupling facility and the secondary coupling facility; [0153] lines 11-12, updates to the structure objects (as modification) so that the pair of structures can be synchronized; [0934] lines 1-6, Duplexed coupling facility operations, including data a command first to one coupling facility and then, after the first completes, to a second coupling facility (as primary coupling facility performs the first modification process).	

Elko, Schleit, Storer and Dorai fail to specifically teach the received command is associated with an ongoing transaction.

However, Wakrat teaches the received command is associated with an ongoing transaction (Wakrat, Claim 9, lines 8-9, issue a begin transaction command associated with the current transaction to the control circuitry),

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Elko, Schleit, Storer and Dorai with Wakrat because Wakrat’s teaching of command associated with the current (as ongoing) transaction would have provided Elko, Schleit, Storer and Dorai’s system with the advantage and capability to allow the system to determine the transaction ID associated with the transaction which allow the system to easily manage the different transactions.

As per claim 3, Elko, Schleit, Storer, Dorai and Wakrat teach the invention according to claim 2 above. Elko teaches wherein the secondary coupling facility execute command applied to a second structure of the secondary coupling facility, and outputs the MRB after receiving the first data blocks from the primary coupling facility (Elko, [0120] lines 1-2, Each coupling facility independently executes its copy of the user command; [0153] lines 11-12, updates to the structure objects (as modification) so that the pair of structures can be synchronized; [0138] lines 1-5, The command-forwarding subsystem in the primary coupling facility issues a standard SEND MESSAGE instruction to send the command on the ISC link connected to the secondary coupling facility and waits on the MRB; [0296] lines 1-2, The message command/response blocks (as first data blocks) are employed by commands used for messaging; [0139] lines 1-3, The command forwarding component in the secondary coupling facility receives the command from the primary facility; [0140] lines 1-3, The cache/list component of the secondary coupling facility executes the command against the secondary structure (as modification to second structure); [0141] lines 1-3, command forwarding component in the secondary coupling facility sends the MRB to the command forwarding component in the primary coupling facility).
In addition, Storer teaches loads/loading the MRB with the Last Completed Operation Sequence Number (LCOSN) indicating the most recent modification process (Storer, Fig. 4B, zone 420, update message to Zone 440; [0053] lines 6-12, transmitting, from zone 420 to zone 440, an update message indicating completion of the destaging of the data object (step 520). The update message includes a current value of the version counter (as LCOSN in the update message (as MRB). The current value of the version counter enables zone 440 to determine or track its own state and update activities relative to zone 420; [0073] lines 13-14, a version counter indicating how many times it has been updated; [0056] lines 7-9, The metadata area is used for, a version counter associated with data objects stored in the data zones; [0060] lines 1-4, The update messages received from the data zones by the checksum zones include a value of the version counter (as LCOSN) associated with the data zone that is sending the update message (as the version counter is loaded to the update message)).

As per claims 9-10, they are method claims of claims 2-3 respectively above. Therefore, they are rejected for the same reason as claims 2-3 respectively above.

As per claims 16-17, they are computer program product claims of claims 2-3 respectively above. Therefore, they are rejected for the same reason as claims 2-3 respectively above.


Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elko, Schleit, Storer, Dorai and Wakrat, as applied to claims 3, 10 and 17 respectively above, and further in view of Han et al. (US Pub. 2003/0120669 A1) and ROZENTAL (US Pub. 2015/0177988 A1).
	Han and ROZENTAL were cited in the previous Office Action.

As per claim 6, Elko, Schleit, Storer, Dorai and Wakrat teach the invention according to claim 3 above. Schleit further teaches a first circulating queue included in the first coupling facility (Schleit, Fig. 2, 208 Queue Device(s) (as including first queue data 120 indicative of the modification process 108 to one or more queue devices; Col 10, lines 58-61, queue data 120…may be provided to the queue device(s) 208 for entry on a queue (as circular queue) for access to the database(s) 102).

Elko, Schleit, Storer, Dorai and Wakrat fail to specifically teach a data base management system (DBMS) cluster that manages at least one transaction defined by POU920160370US02Page 38 of 42at least one command configured to modify a first circulating queue.

However, Han teaches a data base management system (DBMS) cluster that manages at least one transaction (Han, Fig. 1, DBMS server; Abstract, lines 9-13, a DBMS server having a log pool containing at least one log page for creating update information and update database on a transaction-by-transaction basis using a log record structure and committing and recovering a transaction).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Elko, Schleit, Storer, Dorai and Wakrat with Han because Han’s teaching of providing a DBMS server for recovering/managing the transactions would have provided Elko, Schleit, Storer, Dorai and Wakrat’s system with the advantage and capability to roll-back the transaction which improving the system stability and performance. 

transaction defined by POU920160370US02Page 38 of 42at least one command configured to modify a first circulating queue.

However, ROZENTAL teaches transaction defined by POU920160370US02Page 38 of 42at least one command configured to modify a first circulating queue (ROZENTAL, [0076] lines 6-10, host device 302 may initiate the transaction to be opened by sending an open transaction command to the data storage device 304. The transaction may be associated with or correspond to a transaction that includes the table update request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Elko, Schleit, Storer, Dorai, Wakrat and Han with ROZENTAL because ROZENTAL’s teaching of transaction that includes/defined with a update request would have provided Elko, Schleit, Storer, Dorai, Wakrat and Han’s system with the advantage and capability to allow the system to issue the transudations for updating the data which improving the system performance.

As per claim 7, Elko, Schleit, Storer, Dorai, Wakrat, Han and ROZENTAL teach the invention according to claim 6 above. Elko teaches the modification command called by the application is loaded into the second structure of the secondary coupling facility (Elko, Fig. 1, 110 user application; [0095] lines 12-13, commands initiated by the user application flow through the LFSS component; [0153] lines 1-3, Connected coupling facilities can be used to support many functions, including, for command execution…updates to the structure objects so that the pair of structures can be synchronized (as request execution of the translation; [0140] lines 1-3, The cache/list component of the secondary coupling facility executes the command against the secondary structure (as to update/load the update to second structure)). In addition, ROZENTAL teaches the modification command is transaction (ROZENTAL, [0076] lines 6-10, host device 302 may initiate the transaction to be opened by sending an open transaction command to the data storage device 304. The transaction may be associated with or correspond to a transaction that includes the table update request).
Further, Storer teaches wherein the LCOSN indicates the current progress at which a most recent transaction (modification) (Storer, Fig. 4B, zone 420, update message to Zone 440; [0053] lines 6-12, transmitting, from zone 420 to zone 440, an update message indicating completion of the destaging of the data object (step 520). The update message includes a current value of the version counter (as LCOSN loaded in the update message (as MRB). The current value of the version counter enables zone 440 to determine or track its own state and update activities (as including progress) relative to zone 420; [0073] lines 13-14, a version counter indicating how many times it has been updated; [0060] lines 1-4, The update messages received from the data zones by the checksum zones include a value of the version counter (as LCOSN) associated with the data zone that is sending the update message, lines 16-18, a determination can be made that checksum zone B is one update behind data zone 

As per claims 13-14, they are method claims of claims 6-7 respectively above. Therefore, they are rejected for the same reason as claims 6-7 respectively above.

As per claim 20, it is a computer program product claim of claim 6 above. Therefore, it is rejected for the same reason as claim 6 above.


Response to Arguments  

Applicant’s arguments with respect to claim(s) 1-3, 6-10, 13-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


In the remark applicant’s argue in substance: 
(a), Applicant submits that paragraph 6 does not apply in this case because persons of ordinary skill in the art reading the specification understand the plain langue of the claims have a sufficiently definite meaning as recited by the claim term itself. not warranted in this case.

(b), Applicants respectfully submit that as the current Application has not yet been issued as patents, and as claim 1 of the above-identified patent application has not yet been indicated as allowable, it is believed that any submission of a Terminal Disclaimer or arguments as to the non-obvious nature of the claim would be premature.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Applicant attempts to allege the structure by relying upon specification. Examiner would like to point out that claim limitations: “an application configured to", “a secondary coupling facility configured to”, “a primary coupling facility is configured to” and “a data base management system (DBMS) cluster” in claims 1-3 and 6 does not have sufficient structure, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. And if Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to 

As to point (b), Examiner would like to point out since the terminal disclaimer has not been filed, therefore the Examiner has maintained Double patenting Rejection. 

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195